In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐2332 
ABA RETIREMENT FUNDS, 
                                                  Plaintiff‐Appellant, 

                                  v. 

UNITED STATES OF AMERICA, 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
             No. 09 C 6993 — John J. Tharp, Jr., Judge. 
                     ____________________ 

        ARGUED JUNE 5, 2014 — DECIDED JULY 21, 2014 
                 ____________________ 

   Before WOOD, Chief Judge, and EASTERBROOK and KANNE, 
Circuit Judges. 
    WOOD,  Chief  Judge. ABA  Retirement  Funds,  to  which  we 
refer  simply  as ABA  Retirement,  appeals  the  district  court’s 
denial of its request for tax‐exempt status for the years 2000 
through  2002.  Agreeing  with  the  Internal  Revenue  Service, 
the district court found that ABA Retirement was not a tax‐
exempt “business league” under 26 U.S.C. § 501(c)(6) during 
2                                                      No. 13‐2332 

the  relevant  period.  We  agree  with  that  assessment  and  af‐
firm. 
                                    I 
    Because the district court granted summary judgment for 
the  United  States,  the  account  that  follows  represents  the 
undisputed  facts  along  with  all  reasonable  inferences  that 
favor ABA Retirement. See FED.  R.  CIV.  P. 56(c). ABA Retire‐
ment  is  an  Illinois  not‐for‐profit  corporation  whose  prede‐
cessor,  American  Bar  Retirement  Association,  was  incorpo‐
rated  in  1963  at  the  direction  of  the American  Bar Associa‐
tion  as  a  non‐profit  corporation.  The  entity’s  name  later 
changed  to  ABA  Retirement  Funds,  but  the  change  has  no 
effect on the issues before us, and so we use only the current 
name.  The  prospectus  for  the  new  entity  stated  that  it  was 
organized “for the sole purpose of providing members of the 
[ABA] and their employees with a retirement plan designed 
to take advantage of the income tax benefits which apply to 
a qualified retirement plan.” To that end, the prospectus con‐
tinued, ABA  Retirement  was  charged  with  “promoting  and 
facilitating  the  operation  of  [tax‐qualified  retirement  plans], 
and  this  is  the  only activity” in  which ABA Retirement was 
expected to engage.  
    While  ABA  Retirement’s  stated  purpose  was  to  provide 
members  of  the  ABA  (and  later  organizations  with  at  least 
one  ABA‐member  participant)  with  retirement  plans,  ABA 
Retirement  itself  did  not  have  members  in  the  traditional 
sense. Its day‐to‐day operations were run by John Puetz and 
a  staff  of  three;  its  only  “members”  were  the  people  who 
made  up  the ABA’s  Board  of  Governors.  These  “members,” 
of  whom  there were about 38 from  2000 to 2002, appointed 
the  officers  of ABA  Retirement  and  the  trustee  of  its  retire‐
No. 13‐2332                                                           3 

ment plans. In time, ABA Retirement created several master 
retirement plans for adoption by lawyers and law firms. We 
will  refer  to  these  plans  in  the  aggregate  as  “the  Plan”  and 
the  Plan  in  combination  with  ABA  Retirement  and  its  ven‐
dors’ activities done in connection with it as “the Program.”  
    Until 1992, the Program was offered pursuant to a group 
annuity contract issued by Equitable Life Insurance Compa‐
ny of America (Equitable). At that time, members of the ABA 
Retirement’s Board of Directors were the trustees of the mas‐
ter trusts. They had direct responsibility for the selection, re‐
tention,  and  termination  of  the  managers  of  the  investment 
options offered by the Program. That changed in 1999 when 
ABA Retirement hired State Street Bank and Trust to replace 
Equitable and perform additional duties as sole Plan trustee, 
at  which  point  the  ABA  Retirement  directors  ceased  to  be 
trustees  in  order  to  comply  with  federal  securities  law.  Un‐
der  the  new  arrangement,  while  ABA  Retirement  was  no 
longer a trustee, it created and maintained the IRS‐approved 
master tax‐qualified retirement plans and took on the role of 
Plan  fiduciary.  Had ABA  Retirement  not  undertaken  the  fi‐
duciary role, the federal Employee Retirement Income Secu‐
rity  Act  (ERISA)  would  have  required  an  employer  who 
adopted  the  retirement  plans  for  its  employees  either  to  as‐
sume the duties or hire a third party to do so. The Program 
as  a  whole  competed  with  other  retirement  plans  in  the 
market.  
    ABA  Retirement,  as  Plan  fiduciary,  had  the  authority  to 
engage,  monitor,  and  fire  its  trustee,  State  Street.  It  was  re‐
sponsible for the design and maintenance of Plan documents 
(including  making  sure  that  they  were  tax‐qualified),  over‐
sight  of  vendors,  contract  negotiations,  and  the  review  and 
4                                                       No. 13‐2332 

approval  of  State  Street’s  annual  marketing  plan.  The  latter 
task included making recommendations to State Street about 
targets  for  growth  of  participants  and  assets.  ABA  Retire‐
ment  also  made  the  plans  available  to  the  public  without 
charge from 2000 to 2002. The free documents, however, did 
not  come  with  an  adoption  agreement,  even  though  they 
were tailored to ABA Retirement’s trust. State Street was re‐
sponsible for marketing generally, but ABA Retirement pro‐
moted  the  Plan  through  mail  solicitations  to  attorneys,  Sec‐
tions of the ABA, and other bar groups. It did not limit itself 
to advertising the plans; it actively worked both to publicize 
them  and  to  see  that  they  were  sold.  State  Street  handled 
record keeping, a variety of administrative services, and the 
direct marketing of the Plan to the legal profession (though 
ABA Retirement reviewed and approved the annual market‐
ing  plan).  State  Street  had  the  authority  to  engage  and  fire 
investment  advisors,  but  it  was  required  to  consult  with 
ABA  Retirement  and  give  full  consideration  to ABA  Retire‐
ment’s recommendations. As noted, ABA Retirement had the 
power to fire State Street.  
     ABA Retirement had a financial incentive to increase plan 
assets,  since  the  Plan  paid  ABA  Retirement  a  program  ex‐
pense  fee  for  its  services  in  connection  with  the  Program 
based on a percentage of the total invested assets, excluding 
assets  invested  in  self‐directed  brokerage  accounts.  Those 
who wished to pursue the self‐directed route were required 
to  invest  a  minimum  of  5%  of  their  total  investment  in  ac‐
counts  that  would  be  subject  to  the  program  expense  fee. 
ABA  Retirement  received  the  interest  on  the  funds.  The 
amount  in  the  funds  was  not  trivial;  on  its  tax  returns  for 
2000,  2001,  and  2002,  ABA  Retirement  reported  a  gross  in‐
come  of  $1,861,258,  $1,667,862,  and  $1,601,217,  respectively. 
No. 13‐2332                                                           5 

Its  taxable  income  for  those  years  was  $672,098,  $384,972, 
and  $411,874;  it  held  assets  worth  approximately  $3.5  mil‐
lion.  The  tax  returns  show  that  ABA  Retirement  described 
itself  as  an  employee  benefit  fund,  and  its  product  was  re‐
tirement plans.  
    For  a  long  time,  it  appears  that  ABA  Retirement’s  reve‐
nues were not large enough to raise tax concerns among its 
managers. It treated itself as a taxable entity until 2004, when 
it sought tax‐exempt status at the time it filed its Form 1024. 
In August  2005,  the  IRS  notified ABA  Retirement  that ABA 
Retirement  did  not  qualify  for  the  exemption  from  federal 
income tax under section 501(c)(6) of the Code. ABA Retire‐
ment then filed administrative claims for refunds on the tax‐
es it paid from 2000 through 2002 and, again, those were de‐
nied. ABA Retirement responded with this suit, arguing that 
it  was  a  tax‐exempt  “business  league”  under  I.R.C.  § 
501(c)(6),  26  U.S.C.  § 501(c)(6),  during  the  period  from  2000 
to 2002, and thus was entitled to a refund for federal income 
taxes paid. The government contended that ABA Retirement 
was not a “business league” and thus it owed the taxes. The 
district  court  agreed  with  the  government  and  granted 
summary judgment in its favor. ABA Retirement appeals.  
                                    II 
    The question whether an association is a business league 
for  purposes  of  26  U.S.C.  §  501(c)(6)  is  a  mixed  question  of 
law and fact, but on summary judgment we must accept the 
facts in the light most favorable to the nonmoving party and 
ask  whether  the  law  nonetheless  requires  judgment  for  the 
movant.  See  Guide  Int’l  Corp.  v.  United  States,  948  F.2d  360, 
361 (7th Cir. 1991). Our review is de novo. See Hakim v. Accen‐
ture U.S. Pension Plan, 718 F.3d 675, 681 (7th Cir. 2013).  
6                                                          No. 13‐2332 

   We begin with the language of the key statute, 26 U.S.C. 
§ 501(c)(6), which grants a tax exemption to:  
     Business  leagues,  chambers  of  commerce,  real‐estate 
     boards,  boards  of  trade,  or  professional  football 
     leagues (whether or not administering a pension fund 
     for  football  players),  not  organized  for  profit  and  no 
     part of the net earnings of which inures to the benefit 
     of any private shareholder or individual. 
The statute does not define “business league,” and the term 
“has no well‐defined meaning or common usage outside the 
perimeters  of  §  501(c)(6).”  Nat’l  Muffler  Dealers  Ass’n,  Inc.  v. 
United States, 440 U.S. 472, 476 (1979). In fact, the Court not‐
ed that the precise term “business league” is one “so general 
…  as  to  render  an  interpretive  regulation  appropriate.”  Id. 
(citing Helvering v. Reynolds Co., 306 U.S. 110, 114 (1939)). 
    The  Treasury  Department  furnished  just  what  the  Court 
called  for.  See  Treas.  Reg.  §  1.501(c)(6)‐1  (1978),  26  C.F.R.  § 
1.501(c)(6)–1; see also Nat’l Muffler, 440 U.S. at 484 (Treasury 
regulation  “merits  serious  deference”).  Paraphrased,  the 
regulation provides that an organization qualifies as a busi‐
ness league if and only if it is an association (1) “of persons 
having some common business interest;” (2) “the purpose of 
which  is  to  promote  such  common  interest;”  (3)  that  is  not 
organized  for  profit;  (4)  that  does  not  “engage  in  a  regular 
business of a kind ordinarily carried on for profit;” (5) whose 
activities are “directed to the improvement of business con‐
ditions  of  one  or  more  lines  of  business  as  distinguished 
from  the  performance  of  particular  services  for  individual 
persons,”  and;  (6)  that  is  “of  the  same  general  class  as  a 
chamber  of  commerce  or  board  of  trade.”  See  Treas.  Reg.  § 
1.501(c)(6)‐1, 26 C.F.R. § 1.501(c)(6)–1.  
No. 13‐2332                                                           7 

    This is not a close case; save for the fact that it is a non‐
profit  corporation,  ABA  Retirement  fails  every  necessary 
condition  for  business  league  status.  Because  the  district 
court’s opinion is thorough, here we focus on just two of the 
reasons why ABA Retirement is not a business league: (1) its 
activities  are  not  directed  to  the  improvement  of  business 
conditions for the legal field generally; and (2) it engages in a 
business ordinarily conducted for profit.  
   1. Improving business conditions of the legal profession  
      One of the prerequisites to business‐league status is that 
the  entity’s  activities  must  be  “directed  to  the  improvement 
of business conditions of one or more lines of business as dis‐
tinguished from the performance of particular services for in‐
dividual  persons.”  Treas.  Reg.  1.501(c)(6)‐1  (emphasis  add‐
ed).  ABA  Retirement  fails  to  satisfy  this  requirement  for  at 
least  two  reasons:  first,  it  characterized  its  business  as  the 
provision  of  individual  benefits;  and  second,  it  has  not 
shown  anything  that  could  reasonably  be  called  improve‐
ment of business conditions for the legal profession general‐
ly.  
    On the tax returns it filed for the relevant years ABA Re‐
tirement stated that its business was the operation of an em‐
ployee  benefit  fund  and  its  product  was  retirement  plans. 
This is a perfectly good business, but it is one that provides 
benefits to individual persons, not to an entire field of com‐
merce. We have no doubt that, as § 1.501(c)(6)‐1 recognizes, 
some  organizations  may  improve  business  conditions  in  a 
line of business by performing services that benefit individ‐
ual  industry  participants.  Although  state‐created  and  thus 
not quite on point here, the Washington State Apple Adver‐
tising  Commission  illustrates  the  general  idea.  See  Hunt  v. 
8                                                       No. 13‐2332 

Wash. State Apple Adver. Comm’n, 432 U.S. 333 (1977). Another 
example might be the Owner‐Operator Independent Drivers 
Association.  See  Owner‐Operator  Indep.  Drivers  Ass’n,  Inc.  v. 
Fed. Motor Carrier Safety Admin., 656 F.3d 580 (7th Cir. 2011). 
But  those  individual  benefits  must  be  incidental  to  the  in‐
dustry‐wide  benefits.  The  regulation  requires  improvement 
of  business  conditions  “as  distinguished  from”  the  perfor‐
mance of particular services. That requires line‐drawing. Or‐
ganizations that provide benefits to an industry only by ben‐
efitting  specific  individuals  within  that  industry  fall  on  the 
other  side  of  the  “business  league”  line.  ABA  Retirement 
counters  that  lawyers  secure  in  their  retirement  are  happy, 
confident  lawyers,  and  this  is  reflected  in  the  general  satis‐
faction  quotient  for  the  profession  as  a  whole.  That  may  be 
true:  we  do  not  doubt  that  retirement  planning  is  good  for 
the legal profession generally (as it is for everyone else), but 
ABA Retirement furnished that benefit almost exclusively by 
providing a particular service to particular persons, namely, 
retirement  plans  for  those  who  signed  up  for  its  Program. 
The  fact  that  it  also  distributed  some  materials  without 
charge does not change the nature of the enterprise. 
    Assoc.  Master  Barbers &  Beauticians  of  Am.,  Inc.  v.  Comm’r 
of Internal Revenue, 69 T.C. 53 (1977), is instructive. It stands 
for  the  proposition  that  regardless  of  whether  an  organiza‐
tion’s  activities  further  an  exempt  purpose,  if  those  actions 
do  not  use  non‐exempt  means,  they  will  not  receive  tax‐
exempt  status.  The  association  in  question  was  a  non‐profit 
entity that had been organized to unify master barbers. Id. at 
55. The court did not question that the described goal would 
improve the conditions of the master barber industry. In try‐
ing  to  achieve  this  goal,  the  association  provided  its  mem‐
No. 13‐2332                                                           9 

bers  with  (among  other  things)  various  types  of  insurance, 
from which it received commissions. Id. at 59. 
    The  tax  court  recognized  that  an  organization  “whose 
principal purpose and activity is such as to qualify for ‘busi‐
ness  league’  exemption  does  not  lose  its  exempt  status  by 
engaging in incidental activities which standing alone would 
be  subject  to  taxation.”  It  therefore  proceeded  to  “examine 
the  extent  of  petitioner’s  insurance  activities  to  see  if  they 
constitute[d]  only  incidental,  as  opposed  to  substantial,  ac‐
tivities.”  Id.  at  67.  It  found  that  the  association’s  insurance 
activities  were  directed  towards  providing  benefits  to  indi‐
viduals  within  the  industry  and  those  activities  were  sub‐
stantial.  This  was  enough,  it  held,  to  require  a  finding  that 
the  association  did  not  qualify  for  business  league  status. 
Here, we know that ABA Retirement’s involvement with the 
Program  was  in  no  way  “incidental”—it  was  the  fiduciary, 
and  its  own  prospectus  states  that  it  was  incorporated  “for 
the  purpose  of  promoting  and  facilitating  the  operation  of 
the Plan and this is the only activity in which it is expected 
that ABA Retirement will engage.” ABA Retirement’s day‐to‐
day  goal  was  to  promote  its  own  plan  first  and  general  re‐
tirement  savings  in  the  legal  profession  second;  it  therefore 
cannot receive tax‐exempt status under § 501(c)(6). 
    2. Business ordinarily conducted for profit  
    Related  to  the  finding  that  ABA  Retirement’s  activities 
were aimed primarily at the provision of services to individ‐
ual  persons  was  the  fact  that  it  engaged  in  the  business  of 
providing retirement plans, a business ordinarily conducted 
for  profit.  ABA  Retirement  argues  that  the  district  court 
reached  this  conclusion  by  “conflating”  ABA  Retirement 
with  the  Program.  It  explains  that  while  the  Program  itself 
10                                                      No. 13‐2332 

may  have  been  a  business  ordinarily  conducted  for  profit, 
the Program was administered by State Street and ABA Re‐
tirement  simply  sponsored  the  Program  as  part  of  its  mis‐
sion to improve the condition of the legal industry.  
    ABA  Retirement  focuses  on  the  “sponsoring”  language 
because,  pursuant  to  IRS  regulations,  a  trade  organization 
“having  characteristics  similar  to  those  described  in  section 
1.501(c)(6)‐1 of the regulations” (i.e. characteristics similar to 
a  business  league)  is  permitted  to  sponsor  retirement  plans 
without  losing  its  tax‐exempt  status.  Rev.  Proc.  89‐9,  1989‐1 
C.B.  780,  superseded  by  Rev.  Proc.  2000‐20,  2000‐1  C.B.  553. 
Because  the  IRS  approved  ABA  Retirement’s  retirement 
plans, and a condition of that approval that the organization 
have characteristics “similar to” a business league, ABA Re‐
tirement  argues  it  is  therefore  a  business  league  entitled  to 
the exemption. Unfortunately, this is a bridge too far. 
    As a matter of logic, simply because x has “characteristics 
similar  to”  y  does  not  necessarily  make  x  a  y.  A  cucumber 
has characteristics similar to a zucchini but it is not, in fact, a 
zucchini. And, while having characteristics similar to a zuc‐
chini  may  be  enough  for  some  purposes  (for  instance,  to 
stand in as a zucchini in an impressionist still life), it will not 
be  enough  when  an  object  possessing  all  the  characteristics 
of a zucchini—in other words, a zucchini itself—is required 
(say, when making zucchini bread). In order to be a business 
league for purposes of 26 U.S.C. § 501(c)(6), ABA Retirement 
must  satisfy  every  condition  laid  out  in  §  1.501(c)(6)‐1;  for 
purposes of Rev. Proc. 89‐9 it needed only to have character‐
istics “similar to” those in the regulation.  
    Returning  to  the  question  at  hand—whether  ABA  Re‐
tirement was engaged in business ordinarily done for profit 
No. 13‐2332                                                     11 

during  the  relevant  period—the  answer  is  an  unequivocal 
yes.  ABA  Retirement  did  not  just  sponsor  the  Program;  it 
was  the  Program  fiduciary.  Assuming  fiduciary  duties  on 
behalf of law firms that sign up for the Program is itself an 
act  ordinarily  done  for  profit. ABA  Retirement  has  cited  no 
case, nor can we find one, in which an entity was a plan fi‐
duciary  under  ERISA  and  yet  qualified  as  an  exempt  busi‐
ness league.  
    ABA Retirement finally relies on Am. Acad. of Family Phy‐
sicians v. United States, 91 F.3d 1155 (8th Cir. 1996), where the 
Eighth  Circuit  found  that  the  Academy’s  sponsorship  of  a 
group  insurance  program  did  not  translate  into  taxable 
business  activity  by  the  Academy.  See  id.  at  1159.  Again, 
however,  we  see  important  differences  between  that  case 
and  ours.  First,  the  question  was  not  whether  the Academy 
was  a  business  league  but  instead  whether  the  payments  it 
received through its sponsorship of the insurance plans were 
taxable under 26 U.S.C. § 511 as “unrelated business taxable 
income.” Our case involves the antecedent question whether 
ABA  Retirement  is  a  business  league.  As  we  explained 
above,  ABA  Retirement’s  activities  were  not  primarily  di‐
rected toward the improvement of the legal profession as dis‐
tinguished from the performance of particular services for in‐
dividual persons. Second, even if we put that aside, there are 
other  crucial  differences  between  ABA  Retirement  and  the 
Academy.  In  Family  Physicians,  the  insurance  program  was 
administered  “in  its  entirety  by  an  unrelated,  non‐exempt 
corporation”  over  which  the Academy  “had  no  administra‐
tive or underwriting responsibilities” for the policies. 91 F.3d 
at 1159. The amounts paid to the Academy in relation to the 
insurance  program  “were  neither  brokerage  fees  nor  other 
compensation for commercial services, but were the way the 
12                                                     No. 13‐2332 

parties  decided  to  acknowledge  the  Academy’s  eventual 
claim to the excess reserves while [the policy administrator] 
was  still  holding  and  using  the  reserves.”  Id.  In  contrast, 
nearly all of ABA Retirement’s income came from a program 
expense  fee  State  Street  paid  it  for  services  in  connection 
with the Program. The fee was also based on a percentage of 
the  total  invested  assets.  Unlike  the  Academy,  ABA  Retire‐
ment was the Plan fiduciary. Family Physicians does not com‐
pel a different result. 
                         ********************** 
   We  conclude  that  ABA  Retirement  is  not  a  business 
league  under  26  U.S.C.  §  501(c)(6).  We  therefore  AFFIRM  the 
judgment of the district court.